Exhibit 10.1

2014 Bonus Awards
Name and Title
Bonus Target*
Goal Percentage Achieved
Bonus Target Achieved*
2014 Salary
Total Cash Bonus Awarded
Charles J. Link, Jr., M.D.
60
%
150
%
90
%
$573,200
$515,880
Chairman of the Board and Chief
Executive and Scientific Officer
Nicholas N. Vahanian, M.D.
50
%
150
%
75
%
$453,600
$340,200
President and Chief Medical Officer
Gordon H. Link, Jr.
35
%
75
%
26.25
%
$295,200
$77,490
Chief Financial Officer (1)
W. Jay Ramsey, M.D., Ph.D.
35
%
150
%
52.5
%
$312,200
$163,905
Clinical and Regulatory Affairs Officer
Brian Wiley
30
%
150
%
45
%
$262,500
$118,125
Vice President of Business Development
 
 
 
 
 
 
* Bonus Targets listed as percentage of 2014 Base Salary
 
 
 
 
 
 
(1) Mr. Gordon Link's employment was terminated on September 30, 2014. His
separation agreement provided that he would be paid a prorated bonus equal to
75% of his target bonus for the year.





